 In the Matter of TIIEPUREOIL COMPANYandOIL WORKERSINTERNATIONAL UNION LOCAL265Cases Nos. C-458 and R-468.-Decided July 11, 1938Oil Producing and Refining Industry-Interference,Restraint,and Coercion-Coinpany-DominatedUnion:dominationof and interference with formation andadministration;support ; furnishing propaganda and organization material ;disestablished,as agency for collectivebargaining-CollectiveBargaining:charge of failure to bargain collectively,dismissed-Contract:with organiza-tion found to be company-dominated,held unlawful and void ; employer orderedto cease giving effectto-Investigation of Representatives:controversy con-cerning representation of employees:controversy concerning appropriate unit ;substantial doubt as to majority status; employer's refusal to recognize union asexclusive representativefor collectivebargaining-UnitAppropriate for Col-lective Bargaining:all employees,excluding supervisory and clerical employees ;agreement of one organization not to admit employees over whom anotherorganization had been granted jurisdiction by a parent body, not controllingwhen parent body no longer controls both organizations-ElectionOrdered:company-dominated union excluded from ballot.Mr. Warren Woods,for the Board.Poped Ballard,byMr. Edward W. FordandMr. Parker L.Jacobson,of Chicago, Ill., for the respondent.Mr. J. L. Coulter,ofWashington, D. C.,Mr. C. H. Youngblood,ofMuskogee, Okla., andMr. E. W. Johnson,of Beaumont,Tex., for theOilWorkers.Mr. Benjamin B. Wheeler,of Muskogee, Okla., for the Federation.Mr. L. A. Freeman,of Kansas City, Kans., for theBoilerMakers.Mr. David Kaplan,ofWashington, D. C., andMr. L. G. Fenn,ofTulsa, Okla., for the Machinists.Mr. Richard A. Perkins,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 18, 1937, Oil Workers International Union, Local 265,1herein called the OilWorkers, filed with the Regional Director for1 The petition was signed "International Association of Oil Field, Gas Well & RefineryWorkers of America, Local 265."Upon a showing that the organization had adopted thename given in the text, the TrialExaminerallowed the Board's motion to amend the plead-ings to conform to the correct style of the Oil Workers.8 N. L. R. B., No. 25.207 208NATIONAL LABOR RELATIONS BOARDthe Sixteenth Region (Fort Worth, Texas) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Pure Oil Company ,2 Muskogee, Oklahoma,herein called the respondent, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 27, 1937, the Oil Workers filed with the Regional Directorcharges alleging that the respondent had engaged in and was engagingin unfair labor practices within the meaning of the Act.On November 2, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Article III, Sections 3 and10 (c) (2), and Article II, Section 37 (b), of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, directed aninvestigation of representatives, authorized the Regional Directorto conduct it and to provide for an appropriate hearing upon duenotice, and ordered that the representation proceeding and the pro-ceeding in respect to the alleged unfair labor practices be consolidatedfor the purpose of hearing.On November 16, 1937, the Regional Director issued a complaintand a notice of hearing in the consolidated proceedings, copies ofwhich were duly served upon the respondent, upon the Oil Workers,and upon Employees Federation of the Pure Oil Company of Musko-gee,Oklahoma, herein called the Federation, a labor organizationclaiming to represent employees directly affected by the investigation.The complaint alleged in substance that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2), and (5) and Section 2 (6)and (7) of the Act, in that the respondent had dominated and inter-fered with the formation and administration of the Federation andhad refused to bargain collectively with the Oil Workers.On No-vember 26, 1937, the respondent filed its answer in which it admittedthe allegations of the complaint relating to the nature of the re-spondent's business but denied the other material allegations.Pursuant to the notice, a hearing was held from November 29 toDecember 7, 1937, before Karl Mueller, the Trial Examiner dulydesignated by the Board.On November 29, 1937, the Federation wason its motion granted leave by the Trial Examiner to intervene in thecomplaint proceeding.On the same day, International AssociationofMachinists, herein called theMachinists, and InternationalBrotherhood of Boiler Makers, Iron Ship Builders, Welders, andHelpers of America, herein called the Boiler Makers, both labor or-ganizations, asked and were granted leave to intervene in the repre-c2The respondent was designated"Pure Oil Company,"In the charge, the petition, andthe order directing an investigation. DECISIONS AND ORDERS209sentation proceeding, and both filed briefs.The Board, the respond-ent,and the Federation were represented by counsel, and theMachinists, the Boiler Makers, and the Oil Workers were representedby union officials.All participated in the hearing from November29 to December 7, 1937.On December 22, 1937, counsel for the Board filed with the TrialExaminer a motion to reopen the record to receive newly discoveredevidence and to stay the issuance of the Trial Examiner's Intermedi-ate Report. Upon notice to all parties, a hearing on said motionswas held on December 29, 1937. The respondent filed objections tothe Board's motions.On December 31, 1937, the Trial Examinerissued an order reopening the record to receive further evidence andstaying the issuance of his Intermediate Report.Pursuant to notice, a further hearing was held on January 7, 1938,at Beaumont, Texas, before the same Trial Examiner.The Boardand the respondent were represented by counsel and the Oil Workersby a union official.All participated in the hearing.There was noappearance for the Federation, the Boiler Makers, or the Machinists.At the opening of the second hearing the respondent objected to thereopening of the record on the ground that the Board's motion toreopen had been filed with the Trial Examiner rather than with theRegional Director as provided in said Rules and Regulations.TheTrial Examiner overruled the objection. In our opinion any irregu-larity in the filing of the motion could not have prejudiced the re-spondent, which had due notice of each step in the proceeding. TheTrial Examiner's ruling is affirmed.At both hearings, full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of both hearingsthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.At the close of the Board's caseat the first hearing the Trial Examiner dismissed that part of thecomplaint which alleged that the respondent had caused to be pub-lished "The Voice of the Employees of the Pure Oil Company," ahandbill attacking the Oil Workers.The evidence which had beenadduced at the time this ruling was made did not support the allega-tion stricken, so that the Trial Examiner's ruling was correct whenmade.At the second hearing, evidence tending to support the alle-gation was introduced.We therefore reverse the ruling of the TrialExaminer in this respect.The Board has reviewed the other rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings, except as indicated above, are hereby affirmed.At various times during both hearings the respondent made severalother motions to dismiss the complaint and various portions thereof.The Trial Examiner reserved decision thereon. 210NATIONAL LABOR RELATIONS BOARDBy order dated March 7, 1938, and amended order dated April 25,1938, the Board, acting pursuant to Article II, Section 37, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended.ordered this proceeding to be transferred to and continued before it.Pursuant to notice, a hearing was held before the Board on April28, 1938, in Washington, D. C., for the purpose of oral argument.The Oil Workers, the Machinists, and the respondent participated.The Board hereby denies the respondent's motions upon which theTrial Examiner reserved decision, except the motion to dismiss thecomplaint so far as it alleges that the respondent refused to bargaincollectively with the Oil Workers.That motion will be granted, aswill hereinafter appear.Upon the entire record in the proceeding, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Pure Oil Companyis anOhio corporation engaged, directlyand through more than 60 corporate subsidiaries, in acquiring anddeveloping oil lands, producing, refining, transporting, and sellingpetroleum and petroleum products, including gasoline, kerosene,lubricating oils and greases, -and carrying on operations incidentalto the foregoing activities:The respondent owns and operates sixrefineries located in Ohio, Michigan, West Virginia, Texas, and Okla-homa.The product of these refineries is distributed through morethan 750 bulk distributing plants and more than 15,000 retail outletsin 32 States.This proceeding relates only to the respondent's refinery at Musko-gee, Oklahoma.The-Muskogee refinery processes gasoline, kerosene,and fuel oils. It consumes about 8,000 barrels of crude oil each day,and produces about 4,200 barrels of gasoline daily.Approximately90 per cent of the gasoline produced by the Muskogee refinery istransported by pipe line to Okmulgee, Oklahoma, and there mingledwith other gasoline and piped to northern States including Missouri,Illinois, Iowa, and Minnesota.The respondent employs about 250 personsat itsMuskogeerefinery.H. THE ORGANIZATIONSINVOLVEDOilWorkers International Union, Local 265, a labor organizationaffiliated with the Committee for Industrial Organization, admits tomembership "bona fide workers engaged in production, transporta-tion, refining, and marketing of natural gas and petroleum products,and allied industries peculiar to the oil industry." DECISIONS AND ORDERS211Employees Federation of the Pure Oil Company of Muskogee,Oklahoma, is an unaffiliated labor organization. It admits to itsmembership all of the employees of the respondent in the Muskogeerefinery except "employees in an administrative capacity and depart-ment foremen and assistant department foremen."InternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership employees in the oil industry whose work falls within itsjurisdiction as defined in its constitution.International Brotherhood of Boiler Makers, Iron Ship Builders,Welders, and Helpers of America is a labor organization affiliatedwith the American Federation of Labor. It admits to its member-ship employees in the oil industry whose work falls within its juris-diction as defined in its constitution.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Oil Workers commenced organizing the respondent's em-ployees in 1933, and were granted a charter from their internationalunion in December of that year. In 1934 the Oil Workers discussedgrievances with the respondent, but were not formally accordedrecognition.During the same period there existed among the em-ployees a labor organization known as the Employees ConferencePlan, in the administration of which the respondent in some measureparticipated.This organization disappeared when the respondentomitted to call the annual election scheduled for March 1936.In April 1936 the respondent, after conferring with internationalofficers of the Oil Workers, promulgated a "Statement of Policy"providing a procedure for discussion of grievances presented byindividuals or labor organizations.The Oil Workers accepted thestatement, which by its terms was to be effective for one year, withthe understanding that it gave the Oil Workers bargaining rightsfor such of their members as were employed by the respondent.B. The FederationIn June 1937 the Federation came into existence.W. O. Hudson,a compressor operator at the Muskogee refinery, during the first weekof June hearda rumorthat the respondent had signed a closed-shop agreement with the Oil Workers covering the respondent'srefinery at Toledo, Ohio.Hudson wished to avoid such an occur-rence at the Muskogee refinery.He had read in the local newspapersabout the formation of an "independent" organizationamong em-ployees of the Humble Oil and Refining' Company at Baytown,117213-39-vol. 8--15 212NATIONAL LABOR RELATIONS BOARDTexas, and had heard that the Humble Plan had been adopted byemployees of the respondent at its Smith's Bluff refinery at PortNeches, Texas.Hudson accordingly suggested to several employeesat the Muskogee refinery, including Luther Allen, a stillman, Mere-dith Rogers, yield clerk, one Hutchinson, a boiler fireman, and oneEppley, absorption plant operator, the formation of a rival organiza-tion in order to block the Oil Workers' efforts.The group called ameeting of employees June 8 at the Muskogee Y. M. C. A. About60 attended.The group chose temporary officers, among them asecretary-treasurer,Meredith Rogers.A committee of Federationorganizers, including Hudson, asked Rogers to write the HumbleCompany to request information concerning the "independent" or-ganization among its employees.Rogers asked George T. Yost, superintendent of the Muskogeerefinery, to secure the desired information from the respondent'sSmith's Bluff refinery, where it was reported that a similar planhad been adopted.Rogers claims that he did not specify to Yostthe nature of the information wanted, but that he merely asked Yostto write or call a person who was employed in the laboratory at theSmith's Bluff refinery, to ask for information "they" had receivedfrom the Humble Company. At the hearing Rogers said he couldnot remember the name of the individual he mentioned to Yost.Yost substantially corroborated this account of the request exceptthat he stated that Rogers did not mention the name of any individualwho might have the information.Yost admitted that at the time ofthe conversation he was aware that an "independent" organizationhad been formed at the Smith's Bluff refinery.Soon after Rogers made his request of Yost, Yost received a tele-phone call from Frank S. Harrison, who was then at the Smith'sBluff refinery.Harrison was the respondent's safety director incharge of safety matters throughout the respondent's system ofplants and other facilities.According to Harrison, he called Yostto discuss safety conditions at the Muskogee refinery.During thecourse of the conversation, Yost asked Harrison to secure someliterature pertaining to the Humble organization.Harrison testi-fied that Yost did not further specify the nature of the literature inquestion, nor did he suggest who might furnish it or how it might beobtained.Harrison stated at the hearing that he had not askedanyone to forward the information to Yost, but that "quite a lot"of the Smith's Bluff employees were in the office listening to Har-rison's end of the telephone conversation, and that upon the con-elusion of the conversation he said to the employees present "some-thing about Yost wanting some information from the Humble."Some time after asking Yost for the Humble information-thedate is not given-Rogers received from, Walter T. Hardin, chief DECISIONS AND ORDERS213clerk at the Muskogee refinery, an envelope containing copies of theconstitution and bylaws of the "independent" organization of em-ployees at a Humble Company refinery, together with a copy of ahandbill entitled "The Voice of the Employees of the Humble Oiland Refinery Company." The envelope had been opened beforeRogers received it.He testified that he could not remember how theenvelope was addressed. -Hardin had received the envelope fromLucy Rashaw, secretary to Yost.Miss Rashaw could not recallreceiving or delivering this material, but stated that she might havehandled this item in the course of her general office routine in dis-posing of a large volume of correspondence.Yost testified thatMiss Rashaw did mention to him the receipt of the correspondencein this language : "Here is some information that came in," and thathe replied "Well, I suppose that was the information that was re-quested by Mr. Rogers.Pass that on."Yost stated that he did notsee the contents of the envelope.At the time of his conversation with Yost, Harrison was awareof the existence of an "independent" labor organization among therespondent's employees at the Smith's Bluff refinery.Testimony ofseveral Smith's Bluff employees at the latter hearing establishes thatinMay 1937 Harrison conferred several times with employees whoformed such an organization.The employees' testimony tends toshow that Harrison told the Smith's Bluff employees about the labororganization at the Humble refinery. Several employees from therespondent's Smith's Bluff refinery went to the Humble refinery atBaytown, Texas, and secured copies of the constitution and bylawsof the Humble, organization.Thus it is clear that the informationRogers wanted was available at the Smith's Bluff refinery, and thatHarrison knew what was meant. But it does not appear who sentthe information to Muskogee.The secretary-treasurer of the Smith'sBluff organization denied that he had sent it, and stated that he hadinquired among the Smith's Bluff employees whether any of themhad sent it, and had not been able to find anyone who had done so.But the material was in fact received at Muskogee.On June 25, Hudson arranged for the publication of a handbillmade up in the form of a newspaper and entitled "The Voice of theEmployees of the Pure Oil Company of Muskogee, Oklahoma." Thehandbill was chiefly devoted to a violent attack upon the Committeefor Industrial Organization and its leaders.Most of the materialappearing in the handbill was copied from the Humble publication.In preparing copy for the publication Hudson was assisted by Ben-jamin Wheeler, a local attorney, who charged no fee for this service.Among the items of copy furnished the printer was a leaflet entitled"A Message to Employees: Facts about the Wagner Act."We haveheretofore considered the identical leaflet and found that it gives 214NATIONAL LABOR RELATIONS BOARDemployees a distorted and misleading account of their rights underthe Act.3This document is on the stationery of the National Asso-ciation of Manufacturers, but no credit therefor was given in the"Voice of the Employees of the Pure Oil Company."Hudson anda group of employees arranged for widespread distribution of thehandbill.On June 28 the Federation adopted a constitution and aset of bylaws patterned after the forms obtained from Smith's Bluff.Meanwhile, Oil Workers officials were trying to negotiate a con-tract with the respondent covering the Muskogee refinery.On June14, and again on June 17, they saw Yost for that purpose.Yostinformed Oil Workers representatives that he did not have authorityto deal with them, and that negotiations must await the arrival ofJ. S. Stubbs, the respondent's personnel director.Yost also ques-tionedwhether the Oil Workers represented a majority of theemployees.At one of these meetings C. H. Youngblood, localpresident of the Oil Workers, stated, "We have a company uniondown here."Yost replied, "Yes, but you don't have to belong to it."OilWorkers officials arranged to meet Stubbs at Muskogee July 13to discuss the proposed agreement. Stubbs arrived in Muskogee sev-eral days prior to that date.On July 10, several of the Federationorganizers, having heard that Stubbs was in town, called on him andexpressed a desire to be recognized.The testimony of members ofthis committee indicates that they were not clear as to just what theywere seeking, except that they wanted to resist the Oil Workers.Stubbs informed the committee that they must represent a majorityof the employees if they wanted an agreement with the respondent.He further advised them that they might represent clerical workersbut that they should exclude supervisory employees.At that time theFederation had about 96 members, including clerical workers-lessthan a majority in the bargaining unit discussed at this conference.The Federation organizers continued to enroll members, and on July12 a committee from the Federation informed Stubbs that they repre-sented 103 employees.Later the same day Stubbs wired officials ofthe Oil Workers, cancelling the projected meeting set for July 13,advising them that he was informed that the Oil Workers did notrepresent a majority of the refinery employees, and expressing hiswillingness to treat with the Oil Workers as a minority group.OnJuly 14 Stubbs again met the Federation committee.Committeemembers counted out about 103 membership application cards inStubbs' presence, but he did not examine the signatures or comparethem with any pay-roll list.On his own motion, Stubbs proposed aform of contract which the respondent had entered into with OilWorkers locals and with unaffiliated unions at other refineries.TheMatter of Mansfield Mills, Inc.andTewtsleWorkers Organizing Committee, 3 N.L. R B.901. DECISIONS AND ORDERS215Federation committee signed the agreement as submitted. It pro-vided for the recognition of the Federation as exclusive bargainingrepresentative and for the continuation of 'the respondent's statementof labor policy until amended by mutual consent.An effort was made at the hearing to establish that supervisoryofficials of the Muskogee refinery counseled employees to stay out ofthe Oil Workers and impliedly favored the Federation.The state-ments quoted are so remote and so equivocal as to be unimportant.There was also testimony that the Federation organizers solicitedmembers openly in the refinery, presumably with the acquiescence ofthe management.This is countered by equally impressive evidenceof solicitation on the premises by the Oil Workers.The respondent, however, is clearly chargeable with furnishing theFederation the organization and propaganda material. It is true thatthe exact source of the material at the Smith's Bluff refinery is un-known.However, Harrison repeated Yost's request for the materialto employees at Smith's Bluff under such circumstances as would ac-count for its transmittal, and Harrison did this with full knowledgeofwhat was involved.Moreover, Rogers received the materialthrough official channels at the Muskogee refinery.Yost obviouslyknew the general nature of the literature which he forwarded toRogers.The respondent's contention that Yost merely did a favorfor Rogers in transmitting the latter's request to Smith's Bluff andsecuring the literature for him is untenable. Instead of a favor, thiswas a positive act of interference and support when performed by tl:eemployer for an organization of employees in process of formation.By delivering to Rogers the organization forms and sample handbill,which the management had evidently inspected, the respondentplainly indicated its approval of the formation of the Federation.That organization adopted the constitution and bylaws furnished bythe respondent, with minor alterations, and used the propagandamaterial to combat the Oil Workers at a time when the respondent'sstatement of labor policy had expired and the Oil Workers wasdemanding a contract with the respondent.It may well be that the initial impetus toward the formation ofan unaffiliated labor organization came from among the employees.Had the organization grown and taken form without the respondent'shelp it might well have been entitled to represent employees.Butwhen an opportunity arose to aid the Federation in such a matter asto determine its structure and its policy, the respondent saw fit tointerfere.And having so interfered, the respondent, on the eve of themeeting previously arranged with the Oil Workers, was willing toaccept on faith the Federation's claim of majority status, well know-ing that the Oil Workers was pressing for a contract. Immediatelyupon being informed of the Federation's colorable title to a majority 216NATIONAL LABOR RELATIONS BOARDStubbs hastened to cancel his appointment with the Oil Workers.The respondent's alacrity in bringing forth a contract when the Fed-eration had apparently demanded none evinced the respondent'seagerness to establish the Federation as the employees' representativeupon a firm contractual basis.When Stubbs rejected the Oil Workers'request to bargain collectively, the primary purpose of the respond-ent's aid and support of the Federation was accomplished.We find that by the above-described course of conduct the respond-ent has dominated and interfered with the formation and administra-tion of the Federation and has contributed support to it, and thatthe respondent has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act. Since the respondent dominated and interfered with theformation and administration of the Federation and contributed sup-port thereto, the respondent's contract of July 14, 1937, with theFederation is unlawful and void.4C. The alleged refusal to bargain collectively1.The appropriate unitThe charge alleged that "the refinery employees" constituted a unitappropriate for the purposes of collective bargaining.The complaintavers that prior to the date of the alleged refusal to, bargain the re-spondent had recognized the Oil Workers as representative of amajority of the employees at the Muskogee, Oklahoma, refinery. Thisallegation is not borne out by the proof, and is mentioned here onlybecause it implies a definition of an appropriate unit. In their peti-tion for investigation and certification of representatives the OilWorkers asserted that a unit composed of "entire refinery exceptclerical and supervisory employees" was appropriate.In its motion to intervene the Federation alleged that the produc-tion,maintenance, and clerical employees of the respondent at itsMuskogee refinery constituted an appropriate bargaining unit.Anumber of clerical workers belonged to the Federation, which bar-gained for them as well as for other employees. Since we have foundthat the respondent dominated and interfered with the formationand administration of the Federation and contributed support thereto,the experience of the Federation in collective bargaining is not signifi-cant and cannot be accorded weight as indicative of the employees'own desires concerning the definition of a unit appropriate for thepurposes of collective bargaining.The respondent urges that clericalworkers should be included. in the bargaining unit.Clerical em-ployees are ordinarily excluded from a unit composed largely ofmanual workers unless all the labor organizations involved desire4Matterof BradfordDyeing Association(U. S. A.) (a Corporation)andTextileWorkersOrganizing Committee of the C.I.0., 4 N.L. B. B. 604. DECISIONS AND ORDERS217their inclusion.We shall follow our usual practice and excludeclerical employees.The exclusion of supervisory employees is a mat-ter of course in the absence of special considerations, and is here con-tested by none of the parties. Supervisory employees will also beexcluded.The Boiler Makers and the Machinists in their motions for leaveto intervene each claim that those employees at the Muskogee refinerywho fall within their respective craft "jurisdictions" as defined intheir constitutions should be excluded from the unit alleged to beappropriate in the Oil Workers' petition.Neither the Boiler Makersnor the Machinists asked for certification in any unit composed ofworkers falling within their respective jurisdictions.At the oralargument before the Board in Case No. C-458 the Machinists' repre-sentative stated that they had no interest in the determination of aunit appropriate for the purposes of collective bargaining in thiscase, provided that the unit here found appropriate should extendonly to the respondent's Muskogee refinery, and that the Machinists'position with respect to other oil refineries be not disturbed in thisproceeding.The complaint and the petition relate only to employeesof the respondent at its Muskogee refinery, so that the Machinists'interests in other refineries are not in jeopardy in this proceeding.In support of their claims that members of their crafts should be-detached from the plant unit, the Boiler Makers and the Machinistsrelied on contracts made between each of them and the Oil Workers'predecessor, International Association of Oil Field, GasWell, andRefinery Workers of America, whereby the Oil Workers' predecessoragreed to respect the craft'jurisdictions of the Boiler Makers and theMachinists.These agreements were made at a time when all the con-tracting parties were subject to the authority of the American Fed-eration of Labor.Since the date of the contracts, the Oil Workershas affiliated with the Committee for Industrial Organization.Wehave said of the contract with the Machinists,The question of whether this agreement is still in effect, sincethe two parties to it no longer recognize the jurisdiction of thesame parent body, does not concern us here.At least in theabsence of a parent body to which the parties might look for theenforcement of such an agreement, it cannot be given controllingweight.5We recently reached the same conclusion with respect to the BoilerMakers contractsbMatter ofThe Texas Company,WestTulsa WorksandOilWorkersInternational Union,Local No. 217,4 N. L. R. B. 182.eMatter ofWaggonerRefining Company,Inc., and W. T.Waggoner EstateandInter-national Association of Oil Field, Gas Well andRefinerii Workers of Americq,6 N. L, $ 13.731. 218NATIONAL LABOR RELATIONS BOARDThere is no evidence that any of the employees at the Muskogee re-finery belong to either the Boiler Makers or the Machinists or haveauthorized either organization to represent them.Officers of thecraft organizations estimated that two employees should be classifiedas coming under the jurisdiction of the Boiler Makers and nine underthe jurisdiction of the Machinists.One employee, a member of theOilWorkers, testified that by reason of the nature of his work hewould prefer to be represented by the Boiler Makers, but that hehad never been solicited to join that organization.The-OilWorkers has been organizing the employees at the re-spondent's Muskogee refinery since 1933 on an industrial basis.Thecraft unions here make no showing of substantial membership andwe see no reason to find any other than a plant unit to be appro-priate.7We find that all the employees of the respondent at its Muskogee,Oklahoma, refinery, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the respondent thefull benefit of their right to self-organization and collective bargain-ing and otherwise effectuate the policies of the Act.2.Representation in the appropriate unitAs stated in Section III B, above, the respondent on July 13, 1937,refused to recognize the Oil Workers as exclusive representative forthe purposes of collective bargaining.The respondent furnished atthe hearing a list of persons employed at the Muskogee refinery dur-ing July 1937. It appears therefrom that at the time of the allegedrefusal to bargain the unit which we have found to be appropriatefor the purposes of collective bargaining included 185 employees.The Oil Workers produced records tending to show that at that timeitwas authorized to represent 85 of the employees.Since the Oil Workers did not represent a majority of the em-ployees in an appropriate unit on July 13, 1937, the respondent wasnot bound to bargain collectively with the Oil Workers as the exclu-sive representative of the employees in an appropriate unit.The alle-gations of the complaint with respect to the alleged refusal to bargaincollectivelywithin the meaning of Section 8 (5) of the Act willtherefore be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B, above, occurring in connection with the operations of-the re-,Matter of Allis-Chalmers Manufacturing CompanyandInternationalUnion,UnitedAutomobile Workers of America,Local 245, 4 N. L. R. B. 159. DECISIONS AND ORDERS219spondent described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of their rights to self -organ-ization, to form, join, and assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective bargainingor other mutual aid or protection.We shall order the respondent tocease and desist from such practices.We have also found that the respondent has dominated and inter-fered with the formation and administration of the Federation andhas contributed support thereto.We shall order the respondent tocease and desist from so doing, and in addition to withdraw recogni-tion from the Federation and disestablish that organization as repre-sentative of any of its employees for purposes of dealing with therespondent.VI. THEQUESTION CONCERNING REPRESENTATIONAs stated in Section III B, above, on July 13, 1937, the respondent,by J. S. Stubbs, its personnel director, refused to recognize the OilWorkers as exclusive representative of the respondent's employees atthe Muskogee refinery for purposes of collective bargaining, althoughthe Oil Workers at that time claimed to represent a majority of suchemployees.We find that a question has arisen concerning representation ofemployees of the respondent.VII. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate and substantial rela-tion to trade, traffic and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.VIII.THE DETERMINATIONOF REPRESENTATIVESThe respondent employed during the month of November 1937,immediately preceding the first hearing herein, a total of 176 personsin the unit which we found appropriate in Section III, C, 1, above.At the hearing the Oil Workers introduced in evidence a petition pur- 220NATIONAL LABOR RELATIONS BOARDporting to bear the signatures of 101 employees who had authorizedthe Oil Workers to represent them. Oil Workers officials testified thatthe signatures were affixed to the petition at various times beginningin September 1937.The respondent and the Federation stipulatedthat each person whose name appeared on the petition would, if calledas a witness, testify that he had signed the same in the manner indi-cated by the Oil Workers.The respondent and the Federation re-served the right to question whether the persons named in the petitionwere actually employees of the respondent.A comparison of thesignatures on the petition with the names on the respondent's pay rollfor November 1937 indicates that only 85 of the signatures on the peti-tion can be identified as belonging to persons on the pay roll. The OilWorkers therefore has failed to show its authority to represent amajority of the 176 workers in the appropriate unit during the mostrecent period upon which the record furnishes any information, andisnot entitled to certification upon the basis of the membershiprecords in evidence.We find that the question which has arisen concerning the repre-sentation of employees of the respondent can best be resolved by hold-ing an election by secret ballot.Since we have found that the re-spondent dominated and interfered with the formation and adminis-tration of the Federation and contributed support thereto, we shallmake no provision for the designation of the Federation upon theballot.Upon the basis of the above findings of fact and upon the entirerecord in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, Local 265, Employees Federa-tion of the Pure Oil Company of Muskogee, Oklahoma, InternationalAssociation of Machinists, and International Brotherhood of BoilerMakers, Iron Ship Builders, Welders, and Helpers of America arelabor organizations within the meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Employees Federation of the Pure OilCompany of Muskogee, Oklahoma, and contributing support to it hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act. DECISIONS AND ORDERS2215.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.6.A question affecting commerce has arisen concerning the repre-seiitation of employees of The Pure Oil Company, Muskogee, Okla-homa, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.7.All the employees of the respondent at its Muskogee, Oklahoma,refinery, excluding supervisory and clerical employees, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (a) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and. pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,The Pure Oil Company, Muskogee, Oklahoma, and its officers, agents,successors, and assigns shall:1.Cease and desist :(a)From in any manner dominating or interfering with theadministration of Employees Federation of the Pure Oil Companyof Muskogee, Oklahoma, or the formation or administration of anyother labor organization of its employees, and from contributingsupport to Employees Federation of the Pure Oil Company ofMuskogee, Oklahoma, or to any other labor organization of its em-ployees;(b) From recognizing Employees Federation of the Pure Oil Com-pany of Muskogee, Oklahoma, as representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employmentor conditions of work;(c)From giving effect to its contract of July 14, 1937, with Em-ployees Federation of the Pure Oil Company of Muskogee, Okla-homa;(d) From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective bargainingand other- mutual aid and protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw 'all recognition from Employees Federation of thePure Oil Company of Muskogee, Oklahoma, as representative of anyof its employees for the purpose of dealing with the respondent con- 222NATIONAL LABOR RELATIONS BOARDcerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or conditions of work; and completely disestablish Em-ployees Federation of the Pure Oil Company of Muskogee, Okla-homa, as such representative ;(b) Immediately post notices in conspicuous places throughoutitsMuskogee, Oklahoma, refinery and maintain such notices for aperiod of thirty (30) consecutive days, stating (1) that the respond-ent will cease and desist as aforesaid, (2) that the respondent willwithdraw all recognition from Employees Federation of the Pure OilCompany'of Muskogee, Oklahoma, as the representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or conditions of work, and that Employees Federation of the PureOil Company of Muskogee, Oklahoma, is disestablished as such rep-resentative, and (3) that the contract made with Employees Federa-tion of the Pure Oil Company of Muskogee, Oklahoma, on July 14,1937, is void and of no effect;(c)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the allegations of the complaint withrespect to the respondent's refusal to bargain collectively within themeaning of Section 8 (5) of the Act be, and they hereby are, dis-missed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Pure Oil Company, Muskogee, Oklahoma, an election bysecret ballot shall be conducted at such time as the Board will in thefuture direct, under the direction and supervision of the RegionalDirector for the' Sixteenth Region, acting in this matter as agent oftheNational Labor Relations Board, and subject to Article III.Section 9, of said Rules and Regulations, among all the employees ofthe respondent at its Muskogee, Oklahoma, refinery who were em-ployed by the respondent within a period to be determined by theBoard in the future, excluding supervisory and clerical employees,to determine whether or not they desire to be represented by OilWorkers International Union, Local 265, for the purposes of collec-tive bargaining.